Citation Nr: 0733378	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-18 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial increased evaluation for major 
depressive disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 18, 1986 to 
July 23, 1986.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for major depressive disorder, and assigned a 30 percent 
evaluation, effective June 3, 2004.  

In a November 2005 rating decision, the RO increased the 
evaluation for major depressive disorder to 50 percent, 
effective June 3, 2004.  

In August 2005, the veteran testified before a Decision 
Review Officer sitting at the RO.  In May 2007, the veteran 
testified before the undersigned Veterans Law Judge via 
videoconference.  Copies of the hearing transcripts are of 
record and have been reviewed.  During the May 2007 hearing, 
the veteran submitted additional evidence along with a waiver 
of initial RO consideration.  

In an August 2006 rating decision, the RO denied entitlement 
to service connection for tinnitus; denied entitlement to a 
total rating due to individual unemployability; determined 
that new and material evidence had not been submitted to 
reopen service connection claims for hearing loss and 
cervical spine arthritis, both claimed as secondary to 
hyperesthesia of the feet; and denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for a circulatory 
disability of the pelvis.  In a September 2006 statement, the 
veteran expressed disagreement with the August 2006 rating 
decision, and in February 2007, the RO issued a statement of 
the case pertinent to these issues.  However, the veteran did 
not file a substantive appeal, therefore the issues discussed 
in the February 2007 are not in appellate status.  Under VA 
regulations, an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2007).


FINDING OF FACT

The veteran's service-connected major depressive disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas due to such symptoms as: chronic 
fleeting suicidal ideations; fidgetiness; insomnia; near- 
continuous panic and depression affecting the ability to 
function independently, appropriately and effectively; 
feelings of helplessness and hopelessness; short-term memory 
impairment; neglect of personal appearance; difficulty in 
adapting to stressful circumstances; and the inability to 
establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation, but no 
higher, for service-connected major depressive disorder are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in August 2004, November 2004, and 
February 2005, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
increased rating claim, information and evidence that VA 
would seek to provide, information and evidence that the 
veteran was expected to provide, and instructed the veteran 
to submit any evidence in her possession that pertained to 
the claim.   The veteran has also been advised as to how 
disability ratings and effective dates are assigned.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records, VA medical evidence, records from the Social 
Security Administration, and private medical evidence have 
been associated with the claims folder.   All identified and 
available treatment records have been secured.  In January 
2007, the veteran indicated on a "VCAA Notice Response" 
form that she had no other information or evidence to give VA 
to substantiate her claim.  The Board also notes that the 
veteran has been medically evaluated in conjunction with her 
claim.  The duties to notify and assist have been met.


II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

As noted, the veteran is currently in receipt of a 50 percent 
evaluation for her major depressive disorder, pursuant to 
Diagnostic Code 9434.  38 C.F.R. § 4.130 (2007).  Under such 
code, a 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation, the maximum allowable, is warranted 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF of 31 to 
40 is indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

Evidence relevant to the severity of the veteran's claim 
includes an October 2004 VA examination report.  According to 
such report, the examiner noted that the veteran appeared 
older than her stated age.  Her affect appeared bright and 
happy when explaining a "crazy dream," at other times, she 
had a restricted affect.  She was alert and oriented times 
three.  She was able to do serial 3's and was able to spell 
backwards the word 'phone.'  She complained of feeling sad 
and not fitting in.  She also reported that she cannot work, 
cannot stand, and cannot sit.  She reportedly felt tired of 
failing.  The veteran reported that she had not recently 
attempted suicide since being prescribed certain medications.  
On examination, the veteran's speech was goal-directed.  She 
was preoccupied with her chronic pain, helplessness, 
hopelessness, and inability to be independent.  She denied 
any psychoses such as auditory or visual hallucinations, or 
paranoid thoughts.  She reported a phobia of crowds.  Axis I 
diagnosis was major depressive disorder, chronic, triggered 
by her chronic pain, foot condition, and alcohol abuse; GAF 
score was 50.  The examiner noted that the veteran had been 
suffering from extreme chronic pain, which was not fully 
controlled because of the inability to use optimum pain 
medication for her physical problems.  The examiner also 
stated that the veteran's chronic pain caused employability 
problems, and increased her dependence on her mother, with 
whom she does not have a good relationship.  The examiner 
further indicated that the veteran's chronic pain and 
depression has caused a helpless and hopeless nature, leading 
to psychological difficulties and psychosocial problems.  Due 
to her gynecological problems, the veteran also has problems 
developing a relationship with a male.  The examiner noted 
her "ADL" is fair, and her qualify of life is poor.  The 
examiner indicated that the veteran is unable to adjust to a 
demanding society because of her multiple psychiatric 
problems, severe chronic pain, and many medical problems.  

During September 2005 and February 2006 VA psychiatric 
appointments, the veteran was assigned a GAF score of 50.

On September 2005 VA mental disorder examination, the veteran 
reported insomnia, feeling fidgety, fluctuations in appetite, 
decreased interest in hobbies, decreased concentration, 
short-term memory impairment, isolation, chronic fleeting 
suicidal ideas, panic attacks, fidgetiness, habit of 
scratching her skin, and exhaustion.  She denied auditory 
hallucination, visual hallucination, paranoid thoughts, 
delusions, and ideas of reference or mania.  On examination, 
the veteran was in a wheelchair and appeared older than 
stated.  She was upset and irritable at the beginning of the 
examination, and tried to be cooperative.  Her affect was 
restricted, and her speech was limited, but goal-directed.  
Her mood was described as depressed.  The examiner noted that 
the veteran had chronic fleeting suicidal ideas, but no 
active plans.  No symptoms of post-traumatic stress disorder 
were reported.  She was alert, and oriented times three.  She 
was able to slowly do serial threes and spell her last name 
backwards.  She remembered two objects out of three after 
five minutes.  Regarding insight- related questions, the 
veteran stated that the whole world had changed.  She did not 
know whether she would be able to cope with her medical and 
psychiatric illnesses.  She reported feeling helpless and 
hopeless, which the examiner noted as chronic.  Her judgment 
was fair.  The examiner stated that the veteran's depression 
is severely affecting her ability to work.  The examiner 
concluded that the veteran met the criteria for major 
depressive disorder, chronic, recurrent, and severe.  It was 
noted that the veteran also as an anxiety disorder component, 
but does not meet the criteria for any psychotic or manic 
disorders.  GAF score was 40.  

According to a May 2007 VA treatment note, the veteran 
presented to the mental health clinic for a follow-up 
appointment.  It was noted that the veteran had been treated 
for a long history of depression with suicidal thoughts, and 
3 prior suicide attempts.  It was noted that only recently 
had the veteran reported decreased depressive signs with the 
stabilization of her medical conditions.  The veteran 
reported intermittent depressive symptoms over the past 2-3 
weeks.  The veteran indicated that she recently had to begin 
caring for her mother who was diagnosed with memory 
impairment, and a son who was diagnosed with schizophrenia.  

On review, the Board finds that the veteran's current 
depressive disorder symptoms have increased in severity and 
best fit the criteria for a 70 percent disability evaluation 
under Diagnostic Code 9434.  The preponderance of the 
evidence shows that the veteran's major depressive disorder 
is manifested by chronic fleeting suicidal ideations; 
fidgetiness; insomnia; near-continuous panic and depression 
affecting the ability to function independently, 
appropriately and effectively; feelings of helplessness and 
hopelessness; short-term memory impairment; neglect of 
personal appearance; difficulty in adapting to stressful 
circumstances; and the inability to establish and maintain 
effective relationships.  Her GAF score during the appeal 
period has ranged from 40-50.  A GAF score of 40 denotes some 
impairment in reality testing or communication, and a GAF 
score of 50 denotes serious symptoms.  While recent VA 
treatment records dated in 2007 show that her depressive 
symptoms have decreased as her medical conditions have 
stabilized, it was also noted that the veteran must now care 
for her ill mother, the person whom she previously depended 
upon, and her son who was diagnosed with schizophrenia.   She 
also reported difficulty in developing a relationship with a 
male, and difficulty adapting to a work setting.  

In short, although the veteran has not met all of the 
criteria for a 70 percent evaluation, the Board concludes 
that symptomatology associated with the veteran's depressive 
disorder more nearly approximates the criteria for a 70 
percent evaluation.  See 38 C.F.R. § 4.7.  For the reasons 
and bases expressed above, the Board concludes that a 70 
percent disability evaluation is warranted for the veteran's 
service-connected major depressive disorder.  To that extent, 
the appeal is allowed.

The Board also finds that an evaluation in excess of 70 
percent for major depressive disorder is not warranted.  The 
veteran does not exhibit total social and occupational 
impairment.  Though there is evidence of chronic fleeting 
suicidal ideations and a history of suicide attempts, there 
is no evidence of persistent danger of hurting self or others 
during the appeal period.  There is also no evidence of 
persistent delusions or hallucinations, gross impairment to 
thought processes and communication, or grossly inappropriate 
behavior.  Nor is there a disorientation to time or place, 
memory loss for names of close relatives, or her own 
occupation or own name, or inability to perform activities of 
daily living.  Consequently, the Board concludes that a 100 
percent evaluation, the maximum allowable, is not warranted 
for the veteran's major depressive disorder.  See Diagnostic 
Code 9434.


ORDER

Entitlement to a 70 percent disability evaluation for major 
depressive disorder is granted, subject to regulations 
governing monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


